Title: From George Washington to Commodore John Hazelwood, 25 October 1777
From: Washington, George
To: Hazelwood, John



Sir
Head Quarters [Whitpain Township, Pa.] 25th October 1777

I was last night favd with yours of the 23d. Give me leave to congratulate you upon your Victory, and return my thanks to the Officers and men for their gallant behaviour, to those particularly who were more immediately engaged. I hope Colo. Green’s success by land added to yours upon the Water, will make the Enemy cautious of attempting either again. You may depend upon being supplied with ammunition while there is a possibility of conveying to you. 1000 Cartridges for

18 lb. and 640 for 24 pounders were upon the way down when you wrote, and I hope have arrived before this. I have also this morning ordered down two Waggon loads of ammunition from hence.
I will do every thing in my power, ill as I can afford the Men, to reinforce the fleet. In the mean time you must make the best shift you can by borrowing of Colo. Green upon an emergency. There are about 100 seamen employed in the new Frigates that lay up at Whitehill. I have been thinking that they might be scutled and sunk for the present, and all the Men, except a few to be left for ferry men, sent down to you. I have wrote to the Continental Navy Board at Bordentown for their opinion upon the expediency of this matter, and shall be obliged to you for yours. I have another Reason for scutling them, which is, that I fear the Enemy will possess themselves of them, and with the Assistance of them and the Delaware Frigate very much annoy your Rear. I am &c.
